DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/30/2022. The examiner acknowledges the amendments to claims 1 – 2, 11, 13, 18, and 20. Claim 3 is cancelled. Claims 1 – 2 and 4 - 20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 9, filed 09/30/2022, with respect to the claim objections of claims 1, 2, and 11 and the USC 112(b) rejections of claims 1 – 2, 4 - 10, 13, and 18 have been fully considered and are persuasive.  The claim objections of claims 1, 2, and 11 and the USC 112(b) rejections of claims 1 – 10, 13, and 18 have been withdrawn. 
Applicant’s arguments, see pg 13, filed 09/30/2022, with respect to the rejection(s) of claim(s) 1 - 20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140214441 A1 to Young, et al. (hereinafter Young).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, based on depth video data, at least one spatio – temporal gait characteristic and conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, and/or does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: depth camera system.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20190176043 A1 to Gosine, et al. (hereinafter Gosine), which teaches depth cameras are well known and commercially available [0072].  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2 and 4 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 20170055917 A1)(Stone)(previously cited) in view of US 20140214441 A1 to Young, et al. (hereinafter Young) and WO 2014210344 A1 to Schindler, et al. (hereinafter Schindler).
Regarding claim 1, Stone teaches a method for providing real-time assessment of fall risk [abstract], the method comprising:
providing a user with a survey comprising questions directed to eliciting information regarding assessing the fall risk across a plurality of domains (by having a doctor enter information related to fall risk, possibly in relation to a survey) [0014, 0080, 0086];
receiving the elicited information comprising answers to the questions that are indicative of the fall risk of the user [0080 – 0081];
recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”);
conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and
displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”).
However, Stone, is silent to conducting a quantitative fall risk further based on at least one environmental score and environment survey; and
Displaying, using a representation of the activity to be performed by the user, via an interactive animated conversational graphical user interface and displaying at least a portion of the quantitative fall risk analysis to the user.
Young teaches determining at least one environmental score and performing an environment survey (from Table 5, just above [0276]) [0038, 0122, 0159 - 0161], the environment score being a personalized home environmental risk for the user based on user input received in response to the environment survey [0122, 0273 – 0275, and Table 5, just above [0276]].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stone to have the quantitative fall risk analysis of Stone to be further based on at least one environmental score and environmental survey, the environment score being a personalized home environmental risk for the user based on user input received in response to the environment survey, because determining a composite risk score using information such as an environmental score and performing an environmental survey can help in determining adjustments patient’s care to help reduce the risk of falling, as recognized by Young [0082 – 0083, 0159].
Schindler teaches displaying, using a representation (such as a normal baseline reference representation) of the activity to be performed by the user [0053], via an interactive animated conversational graphical user interface (avatar) and displaying at least a portion of a quantitative fall risk analysis (such as an indication of balance) to the user [0023, 0051, 0056] (Fig 9C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stone to have displaying, using a representation of the activity to be performed by the user, via an interactive animated conversational graphical user interface and displaying at least a portion of the quantitative fall risk analysis to the user, because doing so would allow a user to visually see how a patient’s balance motion compares to the baseline reference, as recognized by Schindler [0053].

Regarding claim 2, Stone in view of Young and Schindler teach the method of claim 1, however they do not explicitly teach providing the user with the survey includes presenting the question with the interactive animated conversational graphical user interface.
However, Young teaches a survey can be presented via a graphical user interface that can be tailored depending on the different needs of a user [0174, 0185, 0293], so it would be obvious to one of ordinary skill in the art to provide the user with the survey includes presenting the question with the interactive animated conversational graphical user interface, because the animated conversational graphical user interface is already part of the system, so it would be simpler than providing an additional separate interface.

Regarding claim 4, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teaches the plurality of domains includes history [0060], medication [0006], environmental [0009], physical [0065], and vision [0006].

Regarding claim 5, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teaches the determining the at least one spatio- temporal gait characteristic includes tracking a position and orientation of the user in the depth video data [0072, 0074].

Regarding claim 6, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teaches the at least one spatio-temporal gait characteristic includes one or more of a gait velocity, a stride length [0085], a step length, and a step width.

Regarding claim 7, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teaches the at least one spatio-temporal gait characteristic includes one or more of a time in stance [0032], a time in swing, a time in double support, a stance time variability, and a swing time variability.

Regarding claim 8, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teaches wherein the at least one spatio-temporal gait characteristic includes one or more of a test duration, a turning duration, a sit-to-stand duration [0020], a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time.

Regarding claim 9, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teach providing, in real-time, consultative recommendations (such as telling a patient to stay in bed) based on the quantitative fall risk analysis [0085].

Regarding claim 10, Stone in view of Young and Schindler teach the method of claim 1, and Stone further teaches providing the consultative recommendations includes:
accessing a cloud-based normative data storage having normative data, fall risk ratios, and recommendations [0048, 0060, 0085];
comparing the quantitative fall risk analysis to the normative data and fall risk ratios [0028]; and
based on the comparison, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage [0084].

Claim(s) 11 and 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Panzer (US 20100124737 A1)(Panzer)(previously cited) and Young.
Regarding claim 11, Stone teaches a system for providing real-time assessment of fall risk [abstract], the system comprising:
A tablet device [0046];
A depth camera system (see Stone paragraph [0074] “the depth camera (103)”);
at least one processor [0029]; and
a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions [0029]:
providing a user with a survey comprising questions directed to eliciting information regarding assessing the fall risk across a plurality of domains (by having a doctor enter information related to fall risk, possibly in relation to a survey) [0014, 0080, 0086];
receiving, by the tablet device, the elicited information comprising answers to the questions that are indicative of the fall risk of the user ([0046, 0080 – 0081], a doctor could enter information in the tablet);
recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”);
determining, on at least one processor [0029], based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”);
conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”); and
displaying, on the tablet device, at least a portion of the quantitative fall risk analysis to the user ([0025, 0046], fall risk could be displayed on the tablet).
However, Stone does not teach the system comprises a kiosk;
The tablet device is communicatively coupled to the kiosk;
the depth camera system is communicatively coupled to the kiosk;
at least one processor in the kiosk; and
conducting a quantitative fall risk further based on at least one environmental score and environment survey.
Panzer teaches a system for fall prevention that comprises a kiosk (see Panzer paragraph [0067] “multimedia kiosks 952”) and a tablet device that is communicatively coupled to the kiosk (see figure 10).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the system for providing real-time monitoring of conditions that could result in a falling risk as taught by Stone and integrate its components, such as the tablet, depth camera system, processor and memory, with the kiosk as part of the system for fall prevention of Panzer such that the tablet and depth camera are communicatively coupled to the kiosk and the processor is in the kiosk, because doing so would “provide for exceptional immersive experiences” (see Panzer paragraph [0067]).
Young teaches determining at least one environmental score and performing an environment survey (from Table 5, just above [0276]) [0038, 0122, 0159 - 0161], the environment score being a personalized home environmental risk for the user based on user input received in response to the environment survey [0122, 0273 – 0275, and Table 5, just above [0276]].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stone to have the quantitative fall risk analysis of Stone to be further based on at least one environmental score and environmental survey, the environment score being a personalized home environmental risk for the user based on user input received in response to the environment survey, because determining a composite risk score using information such as an environmental score and performing an environmental survey can help in determining adjustments patient’s care to help reduce the risk of falling, as recognized by Young [0082 – 0083, 0159].

Regarding claim 14, Stone in view of Panzer and Young teach the method of claim 11, and Stone further teaches the determining the at least one spatio- temporal gait characteristic includes tracking a position and orientation of the user in the depth video data [0072, 0074].

Regarding claim 15, Stone in view of Panzer and Young teach the method of claim 11, and Stone further teaches the at least one spatio-temporal gait characteristic includes one or more of a gait velocity, a stride length [0085], a step length, and a step width.

Regarding claim 16, Stone in view of Panzer and Young teach the method of claim 11, and Stone further teaches the at least one spatio-temporal gait characteristic includes one or more of a time in stance [0032], a time in swing, a time in double support, a stance time variability, and a swing time variability.

Regarding claim 17, Stone in view of Panzer and Young teach the method of claim 11, and Stone further teaches wherein the at least one spatio-temporal gait characteristic includes one or more of a test duration, a turning duration, a sit-to-stand duration [0020], a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time.

Regarding claim 18, Stone in view of Panzer and Young teach the method of claim 11, and Stone further teaches the processor is further configured to implement an operation of providing, in real-time, consultative recommendations (such as telling a patient to stay in bed) based on the quantitative fall risk analysis [0085].

Regarding claim 19, Stone in view of Panzer and Young teach the system providing the consultative recommendations of claim 18, and Stone further teaches providing the consultative recommendations includes:
receiving a predetermined threshold associated with a domain from a cloud-based normative data storage [0028, 0048];
comparing a domain score of the quantitative fall risk analysis to the predetermined threshold [0028];
determining, based on the comparison, that the domain score exceeds the predetermined threshold [0028].
displaying, if a domain score exceeds the predetermined threshold, a recommendation to the user ([0025, 0084], display is configurable for displaying the notification to stay in bed instead of the exemplary speaker).

Claim(s) 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Panzer and Young as applied to claim 11 above, and further in view of Schindler.
Regarding claim 12, Stone in view of Panzer and Young teach the system of claim 11, however they do not teach an interactive animated conversational graphical user interface displayed by the tablet device.
Schindler teaches an interactive animated conversational graphical user interface displayed by a tablet device [0023 - 0024, 0051, 0056] (Fig 9C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stone to have an interactive animated conversational graphical user interface displayed by the tablet device, because doing so would allow a user to visually see how a patient’s balance motion compares to the baseline reference, as recognized by Schindler [0053].

Regarding claim 13, Stone in view of Panzer and Young, in further view of Schindler teach the system of claim 12, however Stone in view of Panzer and Young do not teach the at least one processor is further configured to implement an operation of displaying a representation of the activity to be performed by the user via the interactive animated conversational graphical user interface.
Schindler teaches implement an operation of displaying a representation of an activity to be performed by the user via the interactive animated conversational graphical user interface [0023 - 0024, 0051, 0056] (Fig 9C).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Young.
Regarding claim 20, Stone teaches a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing real- time assessment of fall risk [0029], the method comprising:
providing a user with a survey comprising questions directed to eliciting information regarding assessing the fall risk across a plurality of domains (by having a doctor enter information related to fall risk, possibly in relation to a survey) [0014, 0080, 0086];
receiving the elicited information comprising answers to the questions that are indicative of the fall risk of the user [0080 – 0081];
recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”);
conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”); and
displaying at least a portion of the quantitative fall risk analysis to the user [0025].
However, Stone, is silent to conducting a quantitative fall risk further based on at least one environmental score and environment survey.
Young teaches determining at least one environmental score and performing an environment survey (from Table 5, just above [0276]) [0038, 0122, 0159 - 0161], the environment score being a personalized home environmental risk for the user based on user input received in response to the environment survey [0122, 0273 – 0275, and Table 5, just above [0276]].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stone to have the quantitative fall risk analysis of Stone to be further based on at least one environmental score and environmental survey, the environment score being a personalized home environmental risk for the user based on user input received in response to the environment survey, because determining a composite risk score using information such as an environmental score and performing an environmental survey can help in determining adjustments patient’s care to help reduce the risk of falling, as recognized by Young [0082 – 0083, 0159].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3703009 A1 is mentioned because it discloses an animated figure configurable for serving as an example on how to perform an activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791